Citation Nr: 1541446	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-24 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected left costochondritis or medications therefore.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to July 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

Since the issuance of the July 2013 supplemental statement of the case, and after certification of the appeal to the Board, the Veteran has submitted additional evidence.  Generally, a supplemental statement of the case must be issued by the Agency of Original Jurisdiction (AOJ) unless a claimant waives such right.  In the September 2015 Appellant Brief, the Veteran's representative waived RO consideration.  Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding with appellate review in this matter.


FINDINGS OF FACT

1.  As of March 2011, there are no clinical findings of GERD. 

2.  Even considering prior August 2006 findings of GERD, there is no etiological relationship to service, to include any service-connected disability or medications taken for such disabilities.  


CONCLUSION OF LAW

Entitlement to service connection for GERD is denied.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498  (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) a service-connected disability; (2) an additional disability; and (3) that the additional disability was either (a) caused by or (b) aggravated by the service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).
In July 2009, the Board denied a claim for service connection for a gastrointestinal condition manifested by nausea and heartburn.  A diagnosis of GERD was of record at that time, as shown by an August 2006 VA examination.   

The service records demonstrate no evidence of GI issues including at entrance, at separation and at several sick call visits in the interim.  The Veteran does not claim that she experienced any gastrointestinal symptoms during service.  Rather, she asserts that she has GERD that is related to medications she takes for a service-connected condition.  An upper gastrointestinal series (UGI) conducted as part of the March 2011 VA examination revealed a normal gastrointestinal system without evidence of GERD.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328  (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Other evidence of record including VA treatment records and treating records from private sources indicate that the Veteran is taking medication for her stomach, but have not provided a formal diagnosis of GERD to consider.  Without a current disability, the claim cannot be service connected as a matter of law.  

Even if the Board assumes a current diagnosis of GERD based on the findings of the August 2006 VA examiner, the claim would still fail on either direct or secondary bases. 

The first notations of stomach issues were noted in the Veteran's VA Medical Center treatment records in the early 2000s, roughly 30 years after service.  However, these records demonstrate that the Veteran was prescribed medication to manage her reported symptoms.  No evaluations or formal diagnoses were made as to the nature and etiology of the Veteran's claimed condition.  

The first diagnosis of GERD occurred in August 2006 at the VA examination.  The UGI conducted as part of the examination was consistent with GERD.  However, the examiner opined that the GERD was not at least as likely as not the result of service-connected costochondritis.  The rationale provided was that there was an absence of evidence of GERD in service or otherwise relating GERD to service.  

Even though the opinion and rationale appear conclusory, it is consistent with the record, which has shown no independent link between the service-connected disability or to service.  The only individual making such links is the Veteran, an individual who lacks the medical expertise need to provide an opinion as to etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Such opinions are reserved for medical professionals such as the VA examiner.  

A subsequent VA examination conducted in March 2011 also found it less likely than not that the Veteran's GERD was related to service to include any service connected disability due to the lack of a current diagnosis, so there was no condition for the examiner to service connect.  

As to the secondary claim, no VA or private treating physician has linked the two conditions together.  Both examiners provided negative nexus statements as to secondary service connection, which are supported by the record.  

Ultimately, the decades between service and when the Veteran was first diagnosed with GERD and the lack of a current GERD diagnosis are significant factors weighing against the claim.  The Veteran had an opportunity to attend another VA examination in 2013, however she failed to attend and has not presented evidence showing good cause for her failure to attend.  Based on the available evidence of record, the Board finds the preponderance of the evidence is against the claim.  

III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to the claim in two notices sent in October 2010.  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.   

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  VA made a request for records from the Social Security Administration in September 2005 and December 2005.  However, no records were found, as evidenced by responses submitted in October 2005 and December 2005.  Neither the Veteran nor her representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  

With respect to examinations, the Veteran has been afforded VA examinations in 2006 and 2011 pertinent to the claim on appeal.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The Board notes that VA scheduled the Veteran for another stomach examination in 2013, which would have provided additional information.  However, the Veteran failed to show and did not provide cause as to why she failed to appear.  Accordingly, another examination is not warranted. 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for GERD is reopened; the appeal is granted to this extent. Service connection is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


